 CROSS BAKING COMPANY, INC.Cross Baking Company,Inc.andBakery&Confec-tioneryWorkers'International Union of America,Local 100,AFL-CIO. Case 1-CA-7432June 10, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS BROWNAND JENKINSUpon a charge filed on December 17, 1970, by Bak-ery & Confectionery Workers' International Union ofAmerica, Local 100, AFL-CIO, herein called theUnion, and duly served on Cross Baking Company,Inc., herein called the Respondent, the General Coun-sel of the National Labor Relations Board, by the Re-gional Director for Region 1, issued a complaint - onJanuary 15, 1971, against Respondent, alleging thatRespondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing beforea Trial Examiner-were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on October 31, 1970,following a Board election in Case 1-RC-10271, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about November 12, 1970, and at all times there-after, Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative,although theUnion has requested and is requesting it to do so. OnJanuary 26, 1971, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On February 8, 1971, counsel for the General Coun-sel filed a Motion for Summary Judgment with theActing Regional Director who, by Order of the samedate, referred the motion to the Board in Washington,D.C., for ruling. Subsequently, on February 17, 1971,the Board issued an order transferring the proceedingto the Board and a Notice To Show Cause why theGeneral Counsel'sMotion for Summary Judgmentshould not be granted. Respondent thereafter filed aIOfficial noticeis taken ofthe recordin the representation proceeding,Case 1-RC-10271 as the term "record" is defined inSecs.102.68 and102.69(f) of theBoard's Rules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938, enfd. 388 F.2d 683 (C.A. 4,1968);Golden Age Beverage Co.,167 NLRB 151;Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378, enfd. 397F 2d 91 (C.A. 7, 1968);Sec 9(d) of the NLRA191 NLRB No. 927response to Notice To Show Cause, characterized asaffidavit in opposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin conncetion with this proceeding to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTIn its answer to the complaint and in its response tothe Notice To Show Cause, the Respondent denies thatthe Union, certified by the Regional Director in Case1-RC-10271, is the exclusive majority bargaining rep-resentative of the employees in the appropriate unit,and therefore it opposes the General Counsel's Motionfor Summary Judgment.The record in Case 1-RC-10271 reflects that in hisDecision and Direction of Election issued on December17, 1968, the Regional Director excluded garage me-chanics and thrift shop employees from the productionand maintenance unit found to be appropriate. OnJanuary 13, 1969, the Respondent filed a Request-forReview contending that the Regional Director erred inmaking these exclusions. The Board, on January 15,1969, denied the request for Review as raising no issueswarranting review.The election was conducted on January 22, 1969,and the tally of ballots reflected that of a total of 70ballots cast, 34 were for, and 32 against, the Union with4 ballots challenged. The challenged ballots were deter-minative of the election results. The Respondent subse-quently filed timely objections to the conduct of theelection.After an investigation, the Regional Director issuedhis Supplemental Decision on Objections and Chal-lenges on March 26, 1969, in which he sustained twochallenges, but deferred disposition of the challenges tothe ballots of employee Patricia Von Dreden and ofalleged Supervisor Valeria Hull, pending final deter-mination of the unfair labor practice charges in Case1-CA-6547. In addition, 'he concluded that the objec-tions concerning the alleged wage misrepresentation bythe Union and Von Dreden's alleged involvement inthreats to and assault of other employees might best beresolved at a hearing. In these circumstances, the Re-gional Director advised that he would move' the TrialExaminer to reopen the hearing in Case ,I-CA-6547and consolidate it with Case 1-RC-1027LThe General Counsel's motion to reopen and con-solidateCases i-RC-12071 and 1-CA-6547, ad-dressed to the Trial Examiner in Case 1-CA-6547, wasopposed by the Respondent. The Trial Examiner, how- 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDever in his telegram dated April 4, 1969, and in hisOrder dated May 20, 1969, granted the motion but onlyto the extent that any additional evidence sought to bepresented in the unfair labor practice proceeding wasshown to be newly discovered or previously unavail-able.The consolidated hearing was held on July 8, 1969,with counsel representing the General Counsel in theunfair labor practice case and with separate counselrepresenting the Regional Director in the representa-tion case.At the hearing, the Respondent arguedagainst limitations imposed upon the presentation ofevidence proffered by the Respondent as to the objec-tions, and against the participation of the counsel forthe General Counsel in the objections hearing. TheTrial Examiner ruled adversely to the Respondent.Thereafter, on September 18, 1969, the Trial. Exam-iner issued his Decision and Recommendation on Chal-lenges and Objections in the consolidated cases,finding,inter alia,that the Respondent had not dis-criminatorily suspended and discharged employee VonDreden, and recommending that the challenge to herballot besustained,and that the objections to the con-duct of the election be overruled in their entirety, andthat the results of the election be certified. Both theGeneral Counsel and the Respondent filed exceptionsto the Trial Examiner's Decision. Subsequently, on Oc-tober 31, 1970, the Board issued its Decision, Order,and Certification of Representative in which it adoptedthe Trial Examiner's aforesaid finding and recommen-dations and certified the Union as the exclusive bar-gainingrepresentative of the employees in the appro-priate unit since the challenges to three of the fourchallenged ballots were sustained and the remainingunopened ballot could not affect the results of the elec-tion.In its affidavit in opposition to the General Counsel'sMotion for Summary Judgment, the Respondent con-tends that the General Counsel's motion should bedenied on two grounds. First, the Respondent contendsthat it was denied a hearing and a ruling on one of itsobjections to conduct affecting the election, namely, itsallegations that employee Patricia Von Dreden wasinvolved in threats to and an assault upon other em-ployees, which actions it contends warrant setting asidethe election. Second, -the Respondent contends thatcounsel, for the General Counsel denied the Respond-ent a "full and fair hearing" by improperly participat-ing in the representation case. We have reexamined therecord and, for the reasons set forth below, we do notfind merit in the Respondent's contentions.With respect to its first contention, the Trial Exam-iner held that Von Dreden was not an agent of theUnion, and the Respondent does not now claim thatshe was; rather, it claims that her conduct created an"atmosphere of fear and coercion" which rendered im-possible the expression of employee free choice in theelection. The record reveals that in defending againstan allegation of discrimination against Von Dreden, theRespondent adduced certain evidence relating to VonDreden's alleged November 18, 1968, threats to andassault upon members of the electorate. At the hearing,the Respondent further offered to prove, through threewitnesses, that early in November 1968 Von Dredenand her fellow employee Bunnell frightened employeeMurphy by discussing in her presence the possibility ofattacking an antiunion employee and of writing ananonymous letter to that employee (which they de-stroyed in Murphy's presence); that the story of VonDreden's alleged assault of two antiunion employees onNovember 18, 1968, was "well know' throughout theentire plant" at that time; that on November 19, 1968,Von Dreden and Bunnell threatened employee Russellin the plant because she was against the Union; that onNovember 20, 1968, employee Magoon heard VonDreden twice ask another employee if she would like tofight (without stating a reason for the challenge) butthat the other employee declined.The Trial Examiner rejected these offers,of proof.After reexamining the record, we hereby reaffirm ouradoption of the Trial Examiner's recommendation thatthe Von Dreden objection be overruled. Even assumingthat the proffered evidence is true, the facts alleged bythe Respondent do not constitute grounds for settingaside the election or require the holding of a further,evidentiary hearing. Thus, the Respondent's offers ofproof relate to Von Dreden's actions and their effect onthe electorate during the month of November 1968. Asa result of the fight of November 18, the Respondentsuspended Von Dreden on November 22 and dis-charged her on November 25 or 26, 1968. The Re-spondent did not allege or offer to prove that VonDreden thereafter renewed or attempted to carry outher alleged threats nor did, it offer to prove that anyother circumstance rejuvenated the alleged' threats sothat they created an "atmosphere of fear and coercion"at the election which was not conducted until 2 monthslater, on January 22, 1969.It has long been established that, while conduct notattributable to either party to an election may begrounds'for setting the election aside, "the Board ac-cords less weight to such conduct than to'conduct ofthe' parties."OrleansManufacturing Company,120NLRB 630, 633. In the instant case, the conduct com-plained of and the alleged effects were too remote fromthe election, which was conducted 2 months later, tohave created an atmosphere of fear or coercion thereatwarranting setting aside the election.Bridgeport Cast-ings Company,109 NLRB 749, 754;E. I. Dupont DeNemours & Company, Inc.,105 NLRB 170.2 The TrialThe case relied upon by the Respondent,Diamond State Poultry Co., CROSS BAKING COMPANY, INC.Examiner's rejection of Respondent's offers of proofwas therefore not prejudicial.Likewise, we do not find meritorious the Respond-ent's second contention, viz, that counsel for the Gen-eralCounsel denied the Respondent a fair and fullhearing by his allegedly improper involvement in therepresentation case. Upon reexamination of the record,we find that the conduct of the General Counsel's rep-resentative and the Regional Director's representativeat the representation hearing was consistent with theirresponsibility for the development of a completerecord.Sahara-Tahoe Corporation,173 NLRB 1349.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ing were either litigated in the prior representation pro-ceeding, or considered herein above; the Respondentdoes not offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, and we haveconcluded that the evidence adduced and sought to beadduced does not warrant either a further hearing or amodification of the decision made in the representationproceeding.We therefore find that the Respondent hasnot raised any issue which is properly litigable in thisunfair labor practice proceeding.We shall, accord-ingly, grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is and has been at all times materialherein a corporation duly organized under and existingby virtue of the laws of the State of Vermont.At all times herein mentioned, Respondent hasmaintained its principal office and place of business at149 Maple Avenue in the city of Claremont, county ofSullivan and State of New Hampshire (herein called theClaremont location), and is now and continuously hasbeen engaged at said location in the manufacture, sale,and distribution of baked goods and related products.Respondent in the course and conduct of its businesscauses, and continuously has caused, at all times hereinmentioned, large quantities of flour, sugar, and otheringredients used by it in the manufacture of its bakedInc.,107 NLRB 3, is clearly distinguishable from the instant case in that,inDiamond,the election was set aside because of threats made in the planton thedayof the election.'SeePittsburgh Plate Glass Co. v N.L.R.B.,313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs 10267(1)and 102.69(c).29goods to be purchased and transported in interstatecommerce from and through various States of theUnited States other than the State of New Hampshire,and causes, and continuously has caused, at all timesherein mentioned, substantial quantities of baked goodsto be sold and transported from said location in inter-state commerce to States of the United States otherthan the State of New Hampshire.In the course and conduct of its business Respondentannually purchases goods and materials in excess of$50,000 directly from points outside the State of NewHampshire which are received at its Claremont loca-tion.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce, within the meaning ofSection-2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDBakery & ConfectioneryWorkers' InternationalUnion of America, Local 100, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LA13OR PRACTICESA. TheRepresentationProceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees ofRespondent employed at its Claremont, NewHampshire, location, exclusive of office clericalemployees,driver-salesmen, transport drivers,thrift shop employees, garage mechanics, guardsand all supervisors as defined in Section 2(11) ofthe Act.2.The certificationOn January 22, 1969, a majority of the employees ofRespondent in said unit, in a secret ballot election con-ducted under the supervision of theRegionalDirectorfor Region 1, designated the Union as their representa-tive for the purpose of collective bargaining with theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton October 31, 1970, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.The Request To Bargain and Respondent'sRefusalCommencing on or about November 7, 1970, and atall times thereafter,the Union has requested the Re-spondent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit.Commencing on orabout November 12, 1970,and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse,to recognize and bargain with theUnion as the exclusive representative for collective bar-gaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceNovember 12, 1970, and at all times thereafter, refusedto bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that,'by such refusal,Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities,of Respondent set forth in section. III,above,occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade,traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom,and, upon request, bar-gain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached,embody such under-standing in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit.SeeMar-JacPoultry Company, Inc.,-136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S. 817;Burnett ConstructionCompany,149NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board,upon the basis of the foregoing facts andthe entire record,makes the following: `CONCLUSIONS OF LAW1.Cross Baking Comapny,Inc., is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Bakery & Confectionery Workers'InternationalUnion of America, Local 100, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3.All production and maintenance employees of Re-spondent employed at its Claremont, New Hampshire,location, exclusive of office clerical employees, driver-salesmen, transport drivers, thrift shop employees, ga-rage mechanics,guards and all supervisors as definedin Section2(11) of the Act, constitutea unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since October 31, 1970, the above-named labororganization has been and now is the certified and ex-clusive representative of all employees in the aforesaidappropriate unit for the purpose of collective bargain-ing'within the meaning of Section 9(a) of the Act.5.By refusing on or about November 12, 1970, andat all timesthereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respond-ent in the appropriate unit,Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respondenthas interfered with,restrained,and coerced,"and is in-terfering with,restraining,and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaidunfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and, (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act,as amended,the National Labor RelationsBoard hereby orders that Respondent,Cross BakingComapny,Inc., its officers,agents,successors, and as-signs, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages,hours,and other terms and conditionsof employment with Bakery & Confectionary Workers'InternationalUnion of America, Local 100, AFL-CIO, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All production and maintenance employees ofRespondent employed at its Claremont, NewHampshire,location,exclusive-of office clerical CROSS BAKINGCOMPANY, INC.thrift shop employees, garage mechanics; guardsand all supervisors as defined in Section 2(11) ofthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the rightsguaran-teed them in Section 7 of the Act.2.Take the followingaffirmative, action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment:(b) Post at its Claremont, New Hampshire, locationcopies of the attached notice marked "Appendix."" Co-pies of said notice,, on forms provided by the RegionalDirector for Region 1, after being duly signed by Re-spondent's representative, shall be posted by Respond-ent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 1,' inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "POSTEDBY ORDEROF THE NATIONALLABORRELATIONSBOARD" shall be changedto read "POSTEDPURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONSBOARD."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government31concerning rates of pay, wages, hours, and otherterms and conditions of employment with Bakery& Confectionery Workers' International Union ofAmerica,. Local. 100, AFL-CIO, as the exclusiverepresentative,of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guranteed them by Sec-tion 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance employeesof Respondent employed at its Claremont,New Hampshire, location, exclusive of officeclerical employees, driver-salesmen, trans-port drivers, thrift shop employees, garagemechanics, guards and all supervisors asdefined in Section 2(11) of the Act.CROSS BAKINGCOMPANY, INC.(Employer)DatedBy(Representative)(Title)Thisis an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Seventh Floor,Bulfinch Building, 15 New Char-don Street,Boston,Massachusetts02114,Telephone617-223-3330.WE WILL NOT refuseto bargaincollectively